Exhibit 10.8

 

LOGO [g236704dsp025.jpg]   

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

123 AUTO LLC   ALTERNATIVES 12K & UNDER MOTORS   AMAZING GRACE AUTOMOTIVE 1ST
CHOICE CAROLINA CARS   AMERICAN AUTO SALES WHOLESALE 247 AUTO SALES   AMERIFIRST
AUTO CENTER, INC. 27 AUTO SALES INC. OF LEON   AMOS AUTOMOTIVE LLC 360 MOTOR
CORP   AMS CARS 4042 MOTORSPORTS LLC   AMTEX SERVICES INC A & D MOTORS SALES
CORP   ANDERSON MOTORS A & D MOTORS, INC.   ANDY MOHR NISSAN, INC. A LUXURY AUTO
  APPROVAL AUTO CREDIT INC. A PLUS CAR SALES & RENTALS INC   APPROVED AUTOS LLC
A.R.J.’S AUTO SALES, INC   ARC AUTO LLC A.Z. AUTOMOTIVE INC   ARCADIA CREEK AUTO
SALES LLC A-1 AUTO PLEX LLC   ARCHER AUTOMOTIVE INC AACC AUTO CAR SALES, INC  
ARENA AUTO SALES ABBY’S AUTOS, INC.   ARMSTRONG AUTO SALES ACCURATE AUTO GROUP
INC   A’S USED CARS INC ACTION AUTO SALES   ATL AUTOS .COM ACTIVE AUTO SALES  
ATLANTA BEST USED CARS LLC ADAMS AUTO SALES INC   ATLANTA LUXURY MOTORS INC
ADDISON AUTO GROUP   AUCTION DIRECT USA ADELSA AUTO FINANCE INC   AUTO BRIGHT
AUTO SALES ADVANCED AUTO BROKERS, INC.   AUTO CENTER OF GREER LLC ADVENTURE
SUBARU LLC   AUTO CENTRAL SALES INC AFFORDABLE AUTO MOTORS, INC   AUTO CHOICE
BROKERS AFFORDABLE USED CARS & TRUCKS   AUTO CLUB OF MIAMI AJ’S AUTO   AUTO
COLLECTION OF MURFREESBOR AJ’S AUTO IMPORTS   AUTO CREDIT CONNECTION, LLC AL
PIEMONTE SUZUKI INC   AUTO DEALER SOLUTIONS INC AL PIEMONTE’S ARLINGTON HEIGHT  
AUTO DEALS INC ALBANY MITSUBISHI   AUTO DIRECT COLUMBUS OH ALFA AUTO MALL LLC  
AUTO DIRECT PRE-OWNED ALL ABOUT AUTO’S INC   AUTO ENTERPRISE CO ALL AMERICAN
AUTO MART   AUTO EXCHANGE OF CENTRAL ALL AMERICAN AUTO SALES   AUTO EXCHANGE USA
CORP ALL MAKES AUTO SALES INC   AUTO EXCHANGE USA, LLC ALL SEASON AUTO SALES LLC
  AUTO EXPO HOUSTON ALL STAR DODGE CHRYSLER JEEP   AUTO EXPRESS ENTERPRISE INC
ALLAN VIGIL FORD   AUTO HAUS ALLIANCE AUTO SALES LTD   AUTO HOUSE ALLSTAR
MOTORS, INC.   AUTO JUNCTION LLC ALM MALL OF GEORGIA   AUTO LINE, INC.



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

AUTO LOAN ASSOCIATES LLC   AUTOWORLD USA AUTO MAC 2   AXELROD PONTIAC AUTO MALL
OF TAMPA INC   BAKER BUICK GMC CADILLAC AUTO MARTT, LLC   BALLPARK AUTO LLC AUTO
NATIONS INC   BARBIES AUTOS CORPORATION AUTO NETWORK OF THE TRIAD LLC  
BAREFOOTS AUTO MART AUTO NETWORK, INC.   BARGAIN SPOT CENTER AUTO PLACE INC  
BARTS CAR STORE INC AUTO PLAZA USA   BASELINE AUTO SALES, INC. AUTO PLUS SALES &
SERVICE LLC   BAYSIDE AUTOMALL AUTO PROFESSION CAR SALES 2   BELAIR ROAD
DISCOUNT AUTO AUTO PROFESSIONAL CAR SALES   BELLS AUTO SALES AUTO RITE, INC  
BELMONTE AUTO IMPORTS AUTO SALES USA   BENING MOTOR CO-JACKSON AUTO SELECT  
BENSON CADILLAC NISSAN, INC. AUTO SOLUTIONS MOTOR COMPANY   BENSON FORD MERCURY
AUTO SPORT, INC.   BENTLEY HYUNDAI AUTO STORE OF GARNER   BEREA AUTO MALL AUTO
UNION OF MIAMI INC   BERGER CHEVROLET AUTO VILLA   BERT SMITH INTERNATIONAL AUTO
VILLA OUTLET   BEST AUTO SELECTION INC AUTO VILLA WEST   BEST BUY AUTO TRADE INC
AUTO WEEKLY SPECIALS   BEST CAR FOR LESS AUTO WORLD   BEST CARS KC INC AUTOCO  
BEST DEALS ON WHEELS AUTO AUTOLAND   BEST IMPORT AUTO SALES INC AUTO-LAND INC  
BEST PRICE DEALER INC AUTOLINE INDY   BEST VALUE AUTO SALES INC AUTOLINK  
BESTWAY AUTO BROKERS LLC AUTOMALL 59   BETTER AUTOMALL OF STUART AUTOMAX  
BEXLEY MOTORCAR COMPANY LLC AUTOMAX KC LLC   BIC MOTORS LLC AUTOMAXX OF
SUMMERVILLE   BIG BLUE AUTOS, LLC AUTOMOBILE COMMODITY LLC   BIG BOYS TOYS
FLORIDA LLC AUTO-ONE USA LLC   BIG CHOICES AUTO SALES INC AUTOPLEX OF AFFTON  
BIG M CHEVROLET AUTORAMA PREOWNED CARS   BILL BUCK CHEVROLET, INC AUTOSHOW SALES
AND SERVICE   BILL KAY CHEVROLET GEO INC AUTOTEAM INC   BILL PENNEY TOYOTA
AUTOTEAM OF VALDOSTA LLC   BILLY RAY TAYLOR AUTO SALES AUTOVATION   BILTMORE
MOTOR CORP. AUTOWAY CAR SALES LLC   BIRMINGHAM WHOLESALE AUTO LLC



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

BLEECKER CHRYSLER DODGE JEEP

BLOOMINGTON AUTO CENTER

BLUE RIDGE MAZDA

BLUE SPRINGD FORD SALES INC

BLUESLADE MOTOR CARS LLC

BOB MAXEY FORD

BOB MAXEY LINCOLN-MERCURY

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC.

BOBBY MURRAY TOYOTA

BOOMERS TRUCKS & SUVS LLC

BOSAK HONDA

BOWMAN AUTOMOTIVE INC

BRADY AUTO SALES

BRAMLETT PONTIAC INC

BRANNAN AUTO SALES

BRECKENRIDGE MOTORS EAST LLC

BRICKELL HONDA BUICK & GMC

BROADMOOR MOTOR SALES INC

BROADWAY AUTO MALL

BROCKMAN AUTO LLC

BROGS AUTO

BROOKS AUTO SALES

BUCKEYE FORD LINCOLN MERC OF O

BUCKEYE NISSAN, INC.

BUDGET CAR SALES & RENTALS

BUDGET MOTORCARS

BURDUE QUALITY USED CARS

BURL’S USED CARS

BURNS AUTO MART LLC

BUY IT RIGHT AUTO SALES #1 INC

BUY RIGHT AUTO SALES INC

BYERLY FORD-NISSAN, INC

C & S SALES

C&H AUTO SALES

CADILLAC OF NOVI INC

CALHOUN AUTO OUTLET, INC

CALVARY CARS & SERVICE, INC

CAMARENA AUTO, INC

CAPITAL AUTO SALES

CAPITAL AUTO SPORTS CENTER LLC

CAPITAL AUTOMOTIVE OF

 

CAPITAL MOTORS LLC

CAPITOL AUTO

CAPITOL AUTO SALES, INC.

CAPITOL CITY FORD, INC.

CAR BAZAAR INC OF FRANKLIN

CAR BOSS LLC

CAR CHOICE

CAR CITY USA LLC

CAR COLLECTINO INC

CAR CONNECTION & FINANCE

CAR DEALZ

CAR DEPOT

CAR DEPOT OF MIRAMAR

CAR FACTORY OUTLET

CAR LEGENDS

CAR LINE AUTOS

CAR LOAN DIRECT, LLC

CAR MART FL.COM

CAR MASTERS

CAR SMILE

CAR SOURCE, LLC.

CAR STOP INC

CAR TOWN KIA USA

CAR XPRESS AUTO SALES

CAR ZONE INC

CARDINAL MOTORS INC

CAREY PAUL HONDA

CARISMA AUTO GROUP

CARITE, INC

CARLOCK KIA OF TUSCALOOSA

CARLYLE MOTORS LLC

CARMEL MOTORS

CAROLINA AUTO SPORTS

CARPLEX

CARS & CREDIT OF FLORIDA

CARS AND MORE EUROPEAN CAR

CARS CARS CARS LLC

CARS KONNECT INC

CARS PLUS LLC

CARS TO GO AUTO SALES AND

CARS UNDER 5

CARTISTIC



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

CARX DEPOT LLC

 

CARZ4LESS

 

CARZONE USA

 

CAS SALES & RENTALS

 

CASCADE AUTO GROUP, LTD

 

CASH & DASH AUTO SALES INC

 

CAVALIER AUTO SALES INC

 

CC MOTORS INCORPORATED

 

CD S AUTOMOTIVE INC

 

CEDARCREST AUTO BROKERS LLC

 

CENTRAL FLORIDA EXPORTS, INC.

 

CERTIFIED AUTO CENTER

 

CHAMPION PREFERRED AUTOMOTIVE

 

CHAMPS AUTO SALES INC

 

CHATHAM PARKWAY TOYOTA

 

CHECKERED FLAG HONDA

 

CHEIFS WHOLESALE AUTOS

 

CHEROKEE AUTO SALES, INC.

 

CHERRY ROAD AUTO SALES

 

CHICAGO AUTO DEPOT INC

 

CHICAGO MOTORS INC

 

CHILLICOTHE TRUCKS INC

 

CHIPINQUE AUTO SALES INC

 

CHRIS LEITH AUTOMOTIVE INC

 

CHRIS SPEARS PRESTIGE AUTO

 

CINCINNATI USED AUTO SALES

 

CIRCLE CITY ENTERPRISES, INC.

 

CITY AUTO SALES

 

CITY STAR MOTORS LLC

 

CITY TO CITY AUTO SALES, LLC

 

CITY WIDE AUTO CREDIT

 

CLARKSVILLE AUTO SALES

 

CLASSIC AUTO GROUP INC

 

CLASSIC AUTOHAUS

 

CLASSIC KIA OF CARROLLTON

 

CLAY COOLEY TOYOTA OF HAZELWOO

 

CLEVELAND AUTO MALL INC

 

CLIFF & SONS AUTO SALES

 

CLUTCH AUTO BROKERS LLC

 

COAL WHOLESALE

 

COAST TO COAST AUTO SALES

 

COASTAL CHEVROLET, INC.

 

COBB’S CAR COMPANY INC

COBB’S CAR COMPANY INC

 

COLE FORD LINCOLN LLC

 

COLON AUTO SALES INC

 

COLUMBUS AUTO RESALE, INC

 

COMBS & CO

 

COMMUNITY AUTO SALES

 

COMPASS MOTORS OF ANDERSON

 

COMPLETE AUTO CENTER INC

 

CONCOURS AUTO SALES, INC.

 

CONSUMERS SUZUKI

 

CONWAY HEATON INC

 

CONWAY IMPORTS AUTO SALES

 

COOK & REEVES CARS INC

 

COOPERATIVE AUTO BROKERS INC

 

CORLEW CHEVROLET CADILLAC OLDM

 

COUCH MOTORS LLC

 

COUGHLIN AUTOMOTIVE- PATASKALA

 

COUGHLIN FORD OF CIRCLEVILLE

 

COUNTRY HILL MOTORS INC

 

COUNTY MOTOR CO., INC.

 

COURTESY CHRYSLER JEEP DODGE

 

COURTESY FORD

 

CRAIG & LANDRETH INC

 

CREEKSIDE AUTO SALES LLC

 

CRM MOTORS, INC.

 

CRONIC CHEVROLET, OLDSMOBILE-

 

CROSS AUTOMOTIVE

 

CROSSROADS AUTO MART INC

 

CROWN ACURA

 

CROWN AUTOMOTIVE GROUP LLC

 

CROWN KIA

 

CROWN NISSAN

 

DADE CITY AUTOMAX

 

DAN CUMMINS CHV BUICK PONTIAC

 

DAN HATFIELD AUTO GROUP

 

DAN TUCKER AUTO SALES

 

DANNY MOTORS INC

 

DAN’S AUTO SALES, INC

 

DAVES JACKSON NISSAN

DAVID RICE AUTO SALES

DAVID SMITH AUTOLAND, INC.



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

DEACON JONES AUTO PARK

 

DEALZ AUTO TRADE

 

DEALZ ON WHEELZ LLC

 

DEAN SELLERS, INC.

 

DELTA TRADE INC

 

DEREK MOTORCAR CO INC

 

DESTINYS AUTO SALES

 

DFW AUTO FINANCE AND SALES

 

DIAMOND K MOTORS LLC

 

DICK BROOKS HONDA

 

DIRECT AUTO SALES

 

DIRECT MOTORSPORT LLC

 

DISCOUNT CARS OF MARIANNA INC

 

DIXIE IMPORT INC

 

DIXIE WAY AUTO PLAZA, INC

 

DM MOTORS, INC.

 

DOCTOR WINDSHIELD

 

DOGWOOD AUTO WORKS INC

 

DON FRANKLIN FORD, INC

 

DON HINDS FORD, INC.

 

DON JACKSON CHRYSLER DODGE

 

DONLEY FORD LINCOLN

 

DORAL CARS OUTLET

 

DORAL LINCOLN LLC

 

DOUGLAS AUTO SALES INC

 

DOWNTOWN BEDFORD AUTO

 

DREAM CAR 4 U OF LAKELAND, LLC

 

DRIVE 1 CAR AND TRUCK LLC

 

DRIVE ATLANTA LLC

 

DRIVE NATION AUTO SALES

 

DRIVE NOW AUTO SALES

 

DRIVEN AUTO SALES

 

DRIVEN AUTO SALES LLC

 

DRIVER SEAT AUTO SALES LLC

 

DRIVERIGHT AUTO SALES, INC.

 

DRIVERS WORLD

 

DRIVEWAY MOTORS

 

DRIVEWAYCARS.COM

 

DURAN MOTOR SPORTS INC

 

DUVAL CARS LLC

 

DYNAMIC AUTO WHOLESALES INC

 

DYNAMIC IMPORTS

 

DYNASTY AUTOMOTIVE LLC

 

E & R AUTO SALES INC

 

E CAR SUPERSTORE INC

 

EAGLE CAR & TRUCK INC

 

EASLEY MITSUBISHI’S THE

 

EAST BEACH AUTO SALES

 

EASTERN SHORE AUTO BROKERS INC

 

EASY AUTO AND TRUCK

 

EASY FINANCE AUTO

 

ECARS GROUP

 

ECONO AUTO SALES INC

 

ECONOMIC AUTO SALES INC

 

ECONOMY MOTORS LLC

 

ED TILLMAN AUTO SALES

 

ED VOYLES HYUNDAI

 

EDDIE AUTO BROKERS

 

EDDIE MERCER AUTOMOTIVE

 

EDEN AUTO SALES

 

EDGE MOTORS

 

EJ’S AUTO WORLD, INC.

 

ELITE AUTO SALES OF ORLANDO

 

ELITE AUTO WHOLESALE

 

ELITE AUTOMALL LLC

 

ELITE LEVEL AUTO INC

 

ELYRIA BUDGET AUTO SALES INC

 

EMJ AUTOMOTIVE REMARKETING

 

EMPIRE AUTO SALES & SERVICE

 

EMPIRE AUTOMOTIVE GROUP

 

EMPIRE EXOTIC MOTORS, INC

 

EMPORIUM AUTO MART

 

ENTERPRISE CAR SALES

 

ENTERPRISE CAR SALES

 

ENTERPRISE LEASING COMPANY

 

ENTERPRISE LEASING COMPANY

 

ERNEST MOTORS, INC.

 

ESSEN MOTOR COMPANY PLUS

 

EVOLUTION SPORT MOTORS

 

EXCLUSIVE AUTO WHOLESALE LLC

 

EXECUTIVE CARS LLC

 

EXOTIC MOTORCARS

EXPRESS AUTO SALES LLC

EXPRESS MOTORS



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

EXPRESS MOTORS LLC

 

EXTREME WINDOW TINTING SIGNS &

 

EZ CAR CONNECTION LLC

 

EZEL AUTO SALES, INC

 

FAIRLANE FORD SALES, INC.

 

FAITH MOTORS INC

 

FAMILY AUTO CENTER AND SERVICE

 

FANELLIS AUTO

 

FANTASY AUTOMOTIVE

 

FAT SACK MOTORS, LLC

 

FERCO MOTORS CORP

 

FERMAN CHRYSLER PLYMOUTH

 

FERMAN FORD

 

FERMAN NISSAN

 

FIRST CHANCE MOTORSPORTS

 

FIRST CHOICE AUTO SALES

 

FIRST CHOICE AUTOMOTIVE INC

 

FIRST CLASS AUTO CHOICE

 

FIRST CLASS AUTO SALES LLC

 

FIRST CLASS MOTORS INC

 

FIRST STOP AUTO SALES

 

FIRST UNION AUTOMOTIVE LLC

 

FISHER AUTO GROUP

 

FITZGERALD MOTORS, INC.

 

FIVE STAR AUTO SALES OF

 

FIVE STAR AUTOS INC

 

FIVE STAR CAR & TRUCK

 

FLEET SERVICES REMARKETING

 

FLETCHER CHRYSLER PRODUCTS INC

 

FLORENCE AUTO MART INC

 

FLOW HONDA

 

FOOTHILL FORD

 

FORT MYERS AUTO MALL

 

FORT WALTON BEACH

 

FORTUNE MOTOR GROUP

 

FRANK MYERS AUTO SALES, INC

 

FRANKLIN STREET MOTORS LLC

 

FRITZ ASSOCIATES

 

FRONTIER MOTORS INC

 

G & L MOTORS, INC

 

G & R AUTO SALES CORP

 

GAINESVILLE AUTO KI LLC

 

GAINESVILLE MITSUBISHI

 

GANLEY CHEVROLET, INC

 

GANLEY LINCOLN MERCURY

 

GANLEY, INC

 

GATEWAY AUTO PLAZA

 

GATEWAY BUICK GMC

 

GATOR CHRYSLER-PLYMOUTH, INC.

 

GATOR CITY MOTORS INC

 

GENERAL AUTO LLC

 

GENTHE AUTOMOTIVE-EUREKA LLC

 

GEN-X CORP

 

GEOFF ROGERS AUTOPLEX

 

GEORGIA CHRYSLER DODGE

 

GERALDS AUTO SALES

 

GERMAIN TOYOTA

 

GERMAN AUTO SALES LLC

 

GINN MOTOR COMPANY

 

GISELLE MOTORS, CORP

 

GIVE AWAY AUTO SALE LLC

 

GLOBAL PRE-OWNED INC

 

GMT AUTO SALES, INC

 

GODZILLA MOTORS INC

 

GOLDEN OLDIES

 

GOOD RIDES INC

 

GOOD TO GO AUTO SALES, INC.

 

GR MOTOR COMPANY

 

GRACE AUTOMOTIVE LLC

 

GRAHAM MOTOR COMPANY

 

GRANT MOTORS CORP.

 

GRAVITY AUTOS ROSWELL

 

GREEN LIGHT CAR SALES

 

GRIFFIN FORD SALES, INC.

 

GRIMALDI AUTO SALES INC

 

G’S AUTOMOTIVE

 

GULF ATLANTIC WHOLESALE INC

 

GULF CHRYSLER DODGE JEEP INC

 

GULF COAST AUTO BROKERS, INC.

 

GWINNETT MITSUBISHI

 

H & H AUTO SALES

 

HAGGERTY BUICK GMC INC

HAIMS MOTORS INC

HAIMS MOTORS INC



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

HALE OF A DEAL AUTO GROUP INC

 

HAMILTON CHEVROLET INC

 

HAPPY HYUNDAI

 

HARBOR CITY AUTO SALES, INC.

 

HARBOR NISSAN

 

HARDY CHEVROLET

 

HARRIET SALLEY AUTO GROUP LLC

 

HARRIGANS AUTO SALES

 

HARRISON AUTO BROKER AND

 

HATFIELD USED CAR CENTER

 

HEADQUARTER TOYOTA

 

HEARTLAND CHEVROLET

 

HEB AUTO SALES INC

 

HENNESSY FORD LINCOLN ATLANTA

 

HENNESSY MAZDA PONTIAC

 

HERB KINMAN CHEVROLET, INC.

 

HERITAGE AUTOMOTIVE GROUP

 

HERITAGE BUICK GMC HONDA

 

HERRINGTON AUTOMOTIVE

 

HI LINE IMPORTS INC

 

HIGH POINT IMPORTS LLC

 

HIGH Q AUTOMOTIVE CONSULTING

 

HIGHESTCASHFORCARS LLC

 

HIGHLINE AUTO SALES

 

HIGHLINE AUTOMOTIVE SERVICES

 

HIGHLINE IMPORTS, INC.

 

HILLTOP MOTORS

 

HILLWOOD AUTO SALES & SERVICE

 

HOBSON CHEVROLET BUICK GMC LLC

 

HOLLYWOOD MOTOR CO #1

 

HOLLYWOOD MOTOR CO #3

 

HOMESTEAD MOTORS INC

 

HONDA OF CONYERS

 

HONDA OF FRONTENAC

 

HONDA OF MUFREESBORO

 

HONDA OF OCALA

 

HONEYCUTT’S AUTO SALES, INC.

 

HOOVER AUTOMOTIVE LLC

 

HOOVER CHRYSLER PLYMOUTH DODGE

 

HOOVER THE MOVER CAR AND

 

HOTWHEELZ CUSTOM AUTOS LLC

 

HOUSTON DIRECT AUTO

 

HOUSTON DIRECT AUTO, INC.

 

HT MOTORS INC

 

HUBLER FINANCE CENTER

 

HUBLER FORD LINCOLN MERCURY

 

HUBLER MAZDA SOUTH

 

HUDSON AUTO SALES

 

HUFFINES CHRYSLER JEEP DODGE

 

HY-TECH AUTO SALE AND EXPORT

 

I GOT A DEAL USED CARS

 

I-80 AUTO SALES INC

 

IAUTO INC

 

ICARS

 

IDEAL USED CARS INC

 

IDRIVE FINANCIAL

 

IKONIC MOTORS

 

IMPORT AUTO BROKERS INC

 

INDY MOTORSPORTS

 

INLINE AUTO SALE INC

 

INTERNATIONAL AUTO OUTLET

 

INTERNATIONAL AUTO SALES NC

 

INTERNATIONAL AUTO WHOLESALERS

 

INTERNATIONAL CARS CO.

 

IT’S CAR TIME INC

 

IVORY CHEVROLET, LLC

 

J & B AUTO GROUP LLC

 

J & J MOTORS INC

 

J & M AFFORDABLE AUTO, INC.

 

J AND J’S AUTO SALES

 

J&M AUTOMOBILES CORP

 

JACK DEMMER FORD, INC.

 

JACK MILLER AUTO PLAZA LLC

 

JACK MILLER KIA

 

JACK STONES CREEKSIDE SALES

 

JACKIE MURPHY’S USED CARS

 

JAKMAX

 

JAX AUTO WHOLESALE, INC.

 

JAY WOLFE AUTO OUTLET

 

JAY WOLFE HONDA

 

JAZCARS, INC.

 

JB AUTO SOURCE INC

JEFF WYLER CHEVROLET OF

JEFFREY P. HYDER



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

JENKINS NISSAN, INC.

 

JENO AUTOPLEX

 

JENROC AUTO SALES

 

JERRY HAGGERTY CHEVROLET INC

 

JERRY HUNT AUTO SALES

 

JERRY WILSON’S MOTOR CARS

 

JIM M LADY OLDSMOBILE INC

 

JIM ORR AUTO SALES

 

JIMMY KAVADAS YOUR CREDIT MAN

 

JK AUTOMOTIVE GROUP LLC

 

JK PONTIAC-GMC TRUCK INC

 

JOBETA AUTOMOTIVE GROUP INC

 

JOE RICCI AUTOMOTIVE

 

JOE RICCI AUTOMOTIVE—TAYLOR

 

JOHN BLEAKLEY FORD

 

JOHN JONES AUTOMOTIVE

 

JOHN KOOL LINCOLN MERCURY INC

 

JOHN WEISS TOYOTA SCION OF

 

JOHNSON AUTOMOTIVE GROUP INC

 

JORDAN AUTO SALES

 

JOSEPH CHEVROLET OLDSMOBILE CO

 

JOSEPH MOTORS

 

JOSEPH TOYOTA INC.

 

JPL AUTO EMPIRE

 

JT AUTO INC.

 

JUSTICE AUTOMOTIVE

 

K B AUTO EMPORIUM

 

KALER LEASING SERVICES INC

 

KATHY’S KARS

 

KC AUTO FINANCE

 

KC AUTOMOTIVE GROUP LLC

 

KEITH HAWTHORNE HYUNDAI, LLC

 

KELLEY BUICK GMC INC

 

KEMET AUTO SALES

 

KENDALL TOYOTA

 

KENS KARS

 

KERRY NISSAN, INC.

 

KIA ATLANTA SOUTH

 

KIA COUNTRY OF SAVANNAH

 

KIMBLE’S AUTO SALES, INC.

 

KING MOTORS

 

KING SUZUKI OF HICKORY LLC

 

KINGS AUTO GROUP INC

 

KINGS OF QUALITY AUTO SALES

 

KNOX BUDGET CAR SALES & RENTAL

 

KUNES COUNTRY CHEVROLET

 

KUNES COUNTRY CHRYSLER DODGE

 

KUNES COUNTRY FORD LINCOLN INC

 

KUNES COUNTY FORD OF ANTIOCH

 

LA AUTO STAR, INC.

 

LA PORTE MITSUBISHI

 

LAFONTAINE AUTO GROUP

 

LAGRANGE MOTORS

 

LAGUNA NIGUEL AUTO SALES INC

 

LAKE PLACID MOTOR CAR, INC

 

LAKELAND CHRYSLER DODGE

 

LAKESIDE MOTORS INC

 

LANCASTER AUTOMOTIVE

 

LANDERS MCLARTY SUBARU

 

LANDMARK AUTO INC

 

LANDMARK CDJ OF MONROE, LLC

 

LANDSTREET AUTO SOLUTIONS LLC

 

LANIGAN’S AUTO SALES

 

LANTERN MOTORS INC

 

LASCO FORD INC

 

LAW AUTO SALES, INC

 

LAWRENCE MOTORSPORTS INC

 

LEGACY AUTOS

 

LEGEND AUTO, INC

 

LEVEL UP AUTO SALES

 

LGE CORP

 

LIBERTY USED MOTORS INC

 

LIGHTHOUSE AUTO SALES

 

LMN AUTO INC

 

LONDOFF JOHNNY CHEVROLET INC

 

LONGSTREET AUTO

 

LOU FUSZ BUICK GMC

 

LOWEST PRICE TRANSPORTATION

 

LOWPRICE AUTO MART LLC

 

LUCKY MOTORS INC

 

LUNA MOTOR GROUP CORP

 

LUXURY AUTO SALES LLC

LUXURY FLEET LEASING LLC

LYNCH CHEVROLET OF KENOSHA



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

M & M AUTO SUPER STORE

 

M & M AUTO WHOLESALERS, LLC

 

M & M AUTO, INC.

 

M & M MOTORS OF ROCK HILL INC

 

M I D OVERSEAS INC

 

MAC CHURCHILL AUTO MALL

 

MACHADO AUTO SELL LLC

 

MAINLAND AUTO SALES INC

 

MAINSTREAM AUTO SALES LLC

 

MALOY AUTOMOTIVE LLC

 

MARCH MOTORS INC.

 

MARIETTA AUTO MALL CENTER

 

MARLOZ OF HIGH POINT

 

MARONEY AUTO SALES

 

MARTY FELDMAN CHEVY

 

MASTER AUTO GROUP

 

MATHEWS FORD INC.

 

MATHEWS HAROLD NISSAN

 

MATT CASTRUCCI

 

MAUS MOTORS INC

 

MAX MOTORS INC

 

MAXIE PRICE CHEVROLETS OLDS,

 

MAYSVILLE PREMIER AUTO LLC

 

MAZDA SAAB OF BEDFORD

 

MCADENVILLE MOTORS

 

MCCLUSKY AUTOMOTIVE LLC

 

MCCLUSKY’S CHEVROLET INC

 

MCGHEE AUTO SALES INC.

 

MCHENRY MOTORWERKS

 

MCJ AUTO SALES OF CENTRAL

 

MCKENNEY CHEVROLET

 

MEACH AUTO SALES

 

MEMORIAL HWY AUTO SALES AND

 

MI AUTO CENTER LLC

 

MIA ON WHEELS CORP

 

MIA REPOS LLC

 

MIAMI AUTO LIQUIDATORS INC

 

MIAMI AUTO WHOLESALE

 

MIAMI EMPIRE AUTO SALES CORP

 

MIAMI USED AUTO SALES

 

MICHAEL RABURN’S AUTO SALES

 

MICHAEL’S MOTOR CO

 

MID AMERICA AUTO EXCHANGE INC

 

MIDCITY AUTO & TRUCK EXCHANGE

 

MIDWEST AUTO DIRECT

 

MIDWEST AUTO MART LLC

 

MIDWEST AUTO STORE LLC

 

MIDWEST MOTORS

 

MIDWEST MOTORSPORT SALES &

 

MIGENTE MOTORS INC

 

MIGHTY MOTORS

 

MIKANO AUTO SALES, INC.

 

MIKE BASS FORD

 

MIKE CASTRUCCI FORD SALES

 

MILLENIUM AUTO SALES

 

MILTON MARTIN TOYOTA

 

MINT AUTO SALES

 

MINT AUTO SALES

 

MINT AUTO SALES

 

MINTON AUTO INC

 

MINTON MOTOR CARS II LP

 

MIRA AUTO SALES LLC

 

MMC AUTO SALES LLC

 

MO AUTO SALES

 

MODERN CORP

 

MONARCH CAR CORP

 

MOORE NISSAN

 

MORNING STAR MOTORS

 

MOSS CURTAIN MOTORS LLC

 

MOTOR CAR CONCEPTS II

 

MOTOR CITY AUTO INC

 

MOTORCARS TOYOTA

 

MOTORHOUSE INC

 

MOTORMAX OF GRAND RAPIDS

 

MOTORS DRIVEN INC

 

MOTORS TRUST INC

 

MOUNTAIN TOP MOTOR COMPANY INC

 

MR AUTO INC

 

MR WHOLESALER INC

 

MULDER AUTO SALES

 

MULLER HONDA OF GURNEE

 

MULLINAX FORD OF PALM BEACH

MUSIC CITY AUTOPLEX LLC

MWS WHOLESALE AUTO OUTLET



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

MY CAR LLC

 

MY CAR STORE

 

MYEZAUTOBROKER.COM LLC

 

NALLEY HONDA

 

NAPLETON SANFORD IMPORTS LLC

 

NASHVILLE CHRYSLER DODGE JEEP

 

NATIONAL AUTOMOTIVE, INC

 

NATIONAL CAR MART, INC

 

NATIONWIDE LUXURY CARS INC

 

NC SELECT AUTO SALES LLC

 

NEIL HUFFMAN VW

 

NELSON AUTO GROUP

 

NELSON MAZDA

 

NEW RIDE MOTORS INC

 

NEWPORT AUTO GROUP

 

NEWTON’S AUTO SALES, INC.

 

NEXT CAR INC

 

NEXT RIDE AUTO SALES INC

 

NICE AUTO GROUP LLC

 

NICHOLAS DATA SERVICES, INC.

 

NILE AUTOMOTIVE LLC

 

NISSAN OF CANTON

 

NORTH BROTHERS FORD, INC

 

NORTH COAST CAR CREDIT LLC

 

NORTH MAIN MOTORS INC

 

NORTHERN KY AUTO SALES LLC

 

NORTHTOWNE OF LIBERTY SUZI,

 

NORTHWEST AUTO BROKERS LLC

 

NORTHWEST MOTORS INC

 

NU-WAVE AUTO CENTER

 

OASIS MOTORS

 

O’BRIENS AUTO EMPORIUM, LLC

 

OFF LEASE FINANCIAL, INC.

 

OLATHE FORD SALES, INC.

 

OLDHAM MOTOR COMPANY LLC

 

ONE SOURCE AUTOS INC

 

ORANGE PARK AUTO MALL

 

ORANGE PARK DODGE

 

ORANGE PARK TRUCKS

 

ORLANDO AUTOS

 

OSCAR MOTORS CORP

 

OSCAR MOTORS CORPORATION

 

OT AUTO SALES

 

OURISMAN CHEVROLET CO INC.

 

OV AUTO FARM

 

OXMOOR FORD LINCOLN MERCURY

 

OXMOOR MAZDA

 

OXMOOR TOYOTA

 

P S AUTO ENTERPRISES INC

 

PALM BAY FORD

 

PALM BAY MOTORS

 

PALM BEACH AUTO DIRECT

 

PALM CHEVROLET OF GAINESVILLE

 

PALMETTO FORD

 

PALMETTO WHOLESALE MOTORS

 

PASQUALE’S AUTO SALES & BODY

 

PAUL BLANCO’S GOOD CAR COMPANY

 

PAUL CERAME KIA

 

PAYLESS AUTO SALES LLC

 

PAYLESS MOTORS LLC

 

PC AUTO SALES LLC

 

PCT ENTERPRISES OF FLORIDA LLC

 

PELHAM’S AUTO SALES

 

PENLAND AUTOMOTIVE LLC

 

PENSACOLA AUTO BROKERS, INC

 

PERFORMANCE CHRYSLER JEEP DODG

 

PERFORMANCE MOTOR COMPANY LLC

 

PETE MOORE CHEVROLET, INC

 

PETERS AUTO SALES, INC.

 

PGF AUTOMOTIVE LLC

 

PHILLIPS BUICK PONTIAC GMC INC

 

PIEMONTES DUNDEE CHEVROLET

 

PIERSON AUTOMOTIVE

 

PILES CHEV-OLDS-PONT-BUICK

 

PINELLAS MOTORS INC

 

PINELLAS PARK AUTO INC

 

PITTSBURGH AUTO DEPOT INC

 

PLATINA CARS AND TRUCKS INC

 

PLATINUM AUTO EXCHANGE INC

 

PLATINUM AUTO TRADE

 

PLATTNER’S

 

PORTAL AUTOMOTIVE INC

POWER ON AUTO LLC

POWERBUY MOTORS



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

PRADO AUTO SALES

 

PRE-AUCTION AUTO SALES INC

 

PREFERRED AUTO

 

PREMIER AUTO BROKERS, INC.

 

PREMIER AUTO GROUP

 

PREMIER AUTO LOCATORS

 

PREMIER AUTO SALES OF BAY

 

PREMIER AUTOMOTIVE GROUP INC

 

PREMIER AUTOMOTIVE SALES INC

 

PREMIERE CHEVROLET, INC.

 

PREMIUM CARS OF MIAMI LLC

 

PRESTIGE AUTO BROKERS

 

PRESTIGE AUTO MALL

 

PRESTIGE AUTO SALES & RENTALS

 

PRESTIGE ECONOMY CARS INC

 

PRESTON AUTO OUTLET

 

PRICED RIGHT CARS, INC

 

PRICELESS AUTOMOTIVES

 

PRIDE AUTO SALES LLC

 

PRIME AUTO EXCHANGE

 

PRIME MOTORS INC

 

PRISTINE CARS & TRUCKS INC

 

PRO SELECT AUTOS

 

PROCAR

 

PROVIDENCE AUTO GROUP LLC

 

PURE AUTOMOTIVE LLC

 

PURE PURSUIT, LLC

 

QUALITY AUTO BROKERS

 

QUALITY AUTO SALES OF FL LLC

 

QUALITY IMPORTS & CONSIGNMENT

 

RADER CAR CO INC

 

RAFAELS CREDIT CAR INC

 

RAMSEY MOTORS

 

RANDY CURNOW AUTO PLAZA/RC

 

RANDY SHIRKS NORTHPOINTE AUTO

 

RANKL & RIES MOTORCARS, INC

 

RAPTOR AUTOMOTIVE

 

RATCHET MOTORSPORTS LLC

 

RAY PEARMAN LINCOLN MERCURY

 

RAY SKILLMAN EASTSIDE

 

RAY SKILLMAN NORTHEAST MAZDA

 

RAYMOND CHEVROLET KIA

 

RBF AUTO

 

RE BARBER FORD INC

 

REAL RELIABLE RIDES LLC

 

REALITY AUTO SALES INC

 

REGAL PONTIAC, INC.

 

REGIONAL AUTO FINANCE LLC

 

REGIONAL WHOLESALE

 

REIDSVILLE NISSAN INC

 

REINEKE FORD LINCOLN MERCURY

 

REVOLUTION MOTORS LLC

 

REYNOLDS AUTOMOTIVE LLC

 

RHOADES AUTOMOTIVE INCORPORATE

 

RICART FORD USED

 

RICH AUTO SALES LTD

 

RICHARD KAY AUTOMOTIVE

 

RICK CASE CARS INC

 

RIDE TIME, INC.

 

RIGHT PRICE AUTO SALES OF

 

RIGHT WAY AUTOMOTIVE

 

RIGHTWAY AUTOMOTIVE CREDIT

 

RIGHTWAY AUTOMOTIVE CREDIT

 

RITE TRACK AUTO DETAILING INC

 

RIVIERA AUTO SALES SOUTH INC

 

ROB PARTELO’S WINNERS

 

ROBERTS COMPANY MOTOR MART LLC

 

ROCK AUTO KC INC

 

ROCK BOTTOM AUTO SALES, INC.

 

ROCK ROAD AUTO PLAZA

 

ROGER WILSON MOTORS INC

 

ROME MOTOR SALES

 

RON’S RIDES INC

 

ROSEDALE AUTO SALES INC

 

ROSELLE MOTORS INC

 

ROSEVILLE CHRYSLER JEEP

 

ROSEWOOD AUTO SALES LLC

 

ROTRO RIDEZ LLC

 

ROUEN CHRYSLER DODGE JEEP INC

 

ROUTE 4 BUDGET AUTO

 

ROYAL OAK FORD SALES, INC.

 

RUESCHHOFF AUTOMOBILES LLC

RUSH AUTO SALES II

S S AUTO INC



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

SAM GALLOWAY FORD INC.

 

SANDOVAL BUICK GMC INC

 

SAPAUGH MOTORS INC

 

SAVAGE AUTOMOTIVE GROUP

 

SAVANNAH AUTO

 

SAVANNAH AUTOMOTIVE GROUP

 

SAVANNAH VOLKSWAGEN

 

SCALES AUTO SOLUTIONS LLC

 

SCOTTI’S AUTO REPAIT AND SALES

 

SCOTTROCK MOTORS LLC

 

SELECT AUTO

 

SELECT AUTO GROUP LLC

 

SELECT CARS OF CLEVELAND LLC

 

SELECT MOTORS OF TAMPA INC.

 

SHAVER MOTORS OF ALLEN CO INC

 

SHEEHY GLEN BURNIE INC.

 

SHELBYVILLE CHRYSLER PRODUCTS

 

SHOOK AUTO INC

 

SHORELINE AUTO GROUP OF IONIA

 

SHORELINE MOTORS

 

SHOW ME MOTORS INC

 

SHOWROOM AUTO SALES OF

 

SIGN AND DRIVE AUTO GROUP WILK

 

SIGN AND DRIVE AUTO SALES LLC

 

SIGN IT DRIVE IT LLC

 

SIMPLE AUTO IMPORTS

 

SINCLAIR DAVE LINCOLN MERCURY

 

SMART WAY AUTO FINANCE

 

SMITH MOTORS

 

SOBH AUTOMOTIVE

 

SOMERSET MOTORS

 

SOUTH MOTORS HONDA

 

SOUTHEAST JEEP EAGLE

 

SOUTHERN KENTUCKY AUTO & TRK

 

SOUTHERN MOTOR COMPANY

 

SOUTHERN MOTORSPORTS GA

 

SOUTHERN PARK AUTO MALL INC

 

SOUTHERN STAR AUTOMOTIVE

 

SOUTHERN TRUST AUTO GROUP

 

SOUTHFIELD JEEP-EAGLE, INC.

 

SOUTHSIDE SALES

 

SOUTHWEST AUTO SALES

 

SOUTHWEST AUTOMOTIVE (SWAG)

 

SPACE CITY AUTO CENTER

 

SPITZER AUTOWORLD SHEFFIELD

 

SPITZER MOTOR CITY

 

SPORTS CENTER IMPORTS INC

 

SRQ AUTO LLC

 

ST GEORGE AUTO BROKERS LLC

 

ST. PETERS AUTO GROUP LLC

 

STANFIELD AUTO SALES

 

STAN’S CAR SALES

 

STAR AUTO

 

STARGATE AUTO SALES LLC

 

STARRS CARS AND TRUCKS, INC

 

STEARNS MOTORS OF NAPLES

 

STEELY LEASE SALES

 

STEPHEN A FINN AUTO BROKER

 

STERLING AUTO SALES

 

STERLING AUTOMOTIVE LLC

 

STEVE RAYMAN CHEVROLET, LLC

 

STEWART AUTO GROUP OF

 

STOKES BROWN TOYOTA SCION

 

STOKES BROWN TOYOTA SCION

 

STOKES HONDA CARS OF BEAUFORT

 

SUBARU OF PORT RICHEY INC

 

SULLIVAN BUICK GMC INC

 

SUMMERS MOTORS INC

 

SUMMIT PLACE KIA

 

SUMMIT PLACE KIA MT. CLEMENS

 

SUN TOYOTA

 

SUNCOAST QUALITY CARS LLC

 

SUNRISE AUTOMOTIVE LLC #2

 

SUNSET MOTORS

 

SUNSHINE AUTO

 

SUNTRUP NISSAN VOLKSWAGEN

 

SUPER ADVANTAGE AUTO SALES

 

SUPER AUTO SALES

 

SUPER AUTO SALES INC

 

SUPER DEAL AUTO SALES LLC

 

SUPERIOR AUTO GROUP

 

SUPERIOR CHEVROLET

SUPERIOR HYUNDAI SOUTH

SUPERIOR MOTORS NORTH



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

SUSAN SCHEIN CHRYSLER PLYMOUTH

 

SW PREMIER MOTOR GROUP INC

 

SWANNS RENTAL AND SALES INC

 

TAMIAMI FORD, INC.

 

TAMPA BAY LUXURY LLC

 

TARGET AUTOMOTIVE

 

TAYLOR IMPORT SALES INC

 

TAYLOR MORGAN INC

 

TD CAR SALES

 

TED CIANOS USED CAR CENTER

 

TEDS AUTO SALES INC

 

TERRE HAUTE AUTO AND EQUIPMENT

 

TESTAROSSA MOTORS

 

TEXANS AUTO GROUP

 

TEXAS BAY AREA PRE-OWNED

 

TEXAS CAPITAL AUTO SALES, INC

 

TEXAS MOTOR CLUB LLC

 

THE AUTO BROKER

 

THE AUTO GROUP LLC

 

THE AUTO STORE

 

THE AUTO STORE

 

THE AUTOBLOCK

 

THE BOULEVARD CAR LOT

 

THE CAR CENTER

 

THE CAR COMPANY

 

THE CAR CONNECTION, INC.

 

THE CAR LOT

 

THE CAR MAN LLC

 

THE CAR SHOPPE LLC

 

THE CAR STORE

 

THE CHEVY EXCHANGE

 

THE LUXURY AUTOHAUS INC.

 

THE REPO STORE

 

THE SUPER AUTO OUTLET

 

THE USED CAR FACTORY INC

 

THEE CAR LOT #2

 

THORNTON CHEVROLET, INC

 

THORNTON ROAD HYUNDAI

 

THOROUGHBRED FORD INC

 

TILLMAN AUTO LLC

 

TIM SHORT PREMIERE USED CARS

 

TIMBERLAND FORD

 

TIME TO BUY LLC

 

TINPUSHER LLC

 

TK AUTO SALES LLC

 

TKP AUTO SALES

 

TKP AUTO SALES INC

 

TNT AUTO SALES INC

 

TOM GILL CHEVROLET

 

TOM HOLZER FORD

 

TOM TEPE AUTOCENTER INC

 

TOM WOOD FORD

 

TOMMY’S AUTO SALES

 

TOMMY’S AUTO SALES LLC LOT #2

 

TONY ON WHEELS INC

 

TONY’S AUTO SALES OF

 

TONY’S AUTO WORLD

 

TOTAL CYCLE CARE INC

 

TOTALNATION AUTO PRO LLC

 

TOVI MOTORS

 

TOWN & COUNTRY FORD, INC.

 

TOWN & COUNTRY FORD, INC.

 

TOWNSEND FORD INC

 

TOYOTA OF LAKEWOOD

 

TOYOTA OF MUNCIE

 

TOYOTA ON NICHOLASVILLE

 

TOYOTA SOUTH/SCION SOUTH

 

TRI STATE USED AUTO SALES

 

TRIAD AUTOPLEX

 

TRI-CITY AUTO MART

 

TRIPLE C CAR CO., INC.

 

TROPICAL AUTO OUTLET

 

TROY FORD INC

 

TRUCK AND AUTO OUTLET

 

TRUSSVILLE WHOLESALE AUTOS

 

TRUST CAPITAL AUTOMOTIVE GROUP

 

TRUSTED MOTORS LLC

 

TWO OS MOTOR SALES

 

U.S. AUTO GROUP, INC.

 

UNI AUTO SALES

 

UNITED AUTO BROKERS

 

UNITED AUTO SALES

UNITED LUXURY MOTORS LLC

UNITED VEHICLE SALES



--------------------------------------------------------------------------------

Exhibit 10.8

 

DEALER NAME

 

DEALER NAME

UNIVERSAL AUTO PLAZA LLC

 

UNIVERSITY HYUNDAI OF DECATUR

 

UNIVERSITY MOTORS

 

UNLIMITED AUTO SALE LLC

 

US AUTO MART INC

 

US AUTO SALES AND SERVICE INC

 

US MOTOR SALES LLC

 

US MOTORS

 

USA CHOPPERS

 

USA MOTORCARS

 

USED CAR SUPERMARKET

 

USED CARS FORSALE LLC

 

VADEN CHEVROLET BUICK PONTIAC

 

VANN YORK BARGAIN CARS LLC

 

VANN YORK PONTIAC BUICK GMC

 

VANN YORK TOYOTA, INC

 

VANTAGE MOTORS LLC

 

VC CARS MARIETTA LLC

 

VEGTER AUTOMOTIVE

 

VEHICLES 4 SALES, INC.

 

VELOCITY MOTORS INC

 

VERACITY MOTOR COMPANY LLC

 

VERACITY MOTOR COMPANY LLC

 

VESTAVIA HILLS AUTOMOTIVE

 

VICTORIA MOTORS, LLC

 

VICTORY CHEVROLET BUICK

 

VILLAGE AUTO OUTLET INC

 

VILLAGE AUTO SALES LLC

 

VILLAGE AUTOMOTIVE

 

VINCE WHIBBS PONTIAC-GMC

 

VINSON MOTORS LLC

 

VIP AUTO ENTERPRISES INC

 

VISION AUTO LLC

 

VIZION AUTO

 

VMARK CARS

 

VOGUE MOTOR CO INC

 

VOLKSWAGEN OF LEES’ SUMMIT

 

VOLKSWAGEN OF OCALA

 

VOLVO OF OCALA

 

VOLVO SALES & SERVICE CENTER I

 

VSA MOTORCARS LLC

 

W & S AUTO CENTER INC

 

WABASH AUTO CARE INC

 

WADE FORD INC

 

WALDORF FORD, INC.

 

WALDROP MOTORS INC

 

WALLY’S WHEELS

 

WANTED WHEELS INC

 

WASHINGTON AUTO GROUP

 

WAYNESVILLE AUTO MART

 

WEINLE AUTO SALES

 

WEST END AUTO SALES & SERVICE

 

WEST INTERNATIONAL CORP

 

WEST SIDE TOYOTA

 

WHEELS & DEALS AUTO SALES

 

WHITEWATER MOTOR COMPANY INC

 

WHITEWATER MOTORS INC

 

WIDEWORLDOFCARS.NET LLC

 

WILDCAT AUTO SALES

 

WILDFIRE MOTORS INCORPORATED

 

WILLETT HONDA SOUTH

 

WIN—WIN AUTO CENTER CORP

 

WISE MOTORS

 

WOLFORD AUTOMOTIVE SALES LLC

 

WOODBRIDGE MOTORS, INC.

 

WORKMANS AUTO SALES

 

WORLD AUTO NETWORK INC

 

WORLD AUTO, INC.

 

WORLD CAR CENTER & FINANCING

 

WORLDWIDE MOTORS LLC

 

XL1 MOTORSPORTS, INC

 

XPRESS AUTO MALL

 

XTREME MOTORS INC

 

YADEN’S AUTO SALES, INC

 

YARK AUTOMOTIVE GROUP, INC

 

YES AUTO SALES INC

 

YOU SELECT AUTO SALES LLC

 

YOUR DEAL AUTOMOTIVE

 

YPSILANTIS IMPORT AUTO SALES

 

Z AUTO PLACE

 

Z AUTO PLACE

 

ZAPPIA MOTORS

 

ZEIGLER CHEVROLET LLC

 

ZEIGLER CHRYSLER DODGE JEEP

ZOOM! AUTOS OF DALLAS